Citation Nr: 1229065	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  09-23 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to October 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The RO at that time found that new and material evidence had not been submitted to reopen a previously denied claim for service connection for a heart disorder (residuals of repair of an atrial septal defect).  The claim is now under the jurisdiction of the RO located in Boston, Massachusetts.

For the purpose of procedural history only, it is noted that, in a June 1998 decision, the Board found that new and material evidence had not been submitted to reopen a claim for service connection for a heart disorder.  Thereafter, the Veteran filed a timely appeal to the United States Court of Veterans Appeals [now known as the United States Court of Appeals for Veterans Claims (Court)].  In December 1998, the parties filed a joint motion for a remand requesting that the Board's June 1998 decision be vacated and the case returned to the Board for consideration under newly established case law.  In an order signed that same month, the Court granted the motion.

In a July 1999 decision, the Board found that new and material evidence had been submitted and reopened the claim for service connection for a heart disorder.  The Board then remanded the reopened claim to the RO for further evidentiary development.

The RO thereafter again denied the claim.  See July 2000 Supplemental Statement of the case (SSOC).  The Board, in a February 2001 decision, denied the reopened claim for service connection for a heart disorder.  The Veteran did not appeal this decision to the Court, and in August 2008, sought to reopen her claim.  See VA Form 21-4138.  

A March 2011 Board remand ordered that the Veteran be scheduled for a hearing before a Veterans Law Judge.  This was accomplished in June 2012, at which time the Veteran provided testimony at a video conferencing hearing conducted by the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The herein reopened claim for service connection for a heart disorder is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In a decision dated in February 2001, the Board denied the Veteran's claim of service connection for a heart disorder; the Veteran was notified of this decision and his appellate rights; and the Veteran did not perfect an appeal of the decision within the allotted time.

2.  The evidence added to the record since the February 2001 Board decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSION OF LAW

The unappealed February 2001 Board decision is final, and new and material evidence has been received subsequent thereto sufficient to reopen the claim of service connection for a heart disorder.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's application to reopen his claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied by the Board in February 2001.  Thus, further discussion concerning VA's duties to notify and assist is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The claim for service connection for a heart disorder was most recently finally disallowed by the Board in February 2001.  The evidence of record at that time included the Veteran's service treatment records, which showed that clinical evaluation of the Veteran's heart was normal in the course of a May 1972 enlistment examination.  While the Veteran reported a history of chest pain or pressure and heart trouble in the course of her May 1972 enlistment examination, the physician could not detect a heart murmur at that time.  An October 1975 hospital summary reflects that the Veteran was an inpatient from July to September 1975.  Her chief complaint was a heart murmur.  Clinical evaluation in July 1975 revealed a heart murmur.  A chest X-ray showed prominent pulmonary vascularity with evidence of left to right shunt.  Easy fatigability was reported; otherwise, the Veteran was asymptomatic.  In July 1975, a cardiac catheterization was performed followed by a right anterior thoracotomy with a total cardiopulmonary bypass using right femoral profusion, and right atriotomy repair of the secundum atrial septal defect by primary closure.  Thereafter, the Veteran was separated from service.

The Board's February 2001 decision also included a comprehensive documentation of the factual background of the Veteran's case.  This included a VA hospitalization summary, dated in February 1976, which indicated that the Veteran was admitted with complaints of chest pain.  Her past medical history included cardiomegaly and heart murmur of six years duration with an atrial septal defect diagnosed and surgically repaired in July 1975.  The provided diagnoses were viral syndrome or post-pericardiectomy syndrome and status post atrial septal defect repair. 

A VA hospitalization summary, dated in May 1976, showed that the Veteran was seen for complaints of pleuritic chest pain of four days duration.  A past medical history included a heart murmur and an enlarged heart since late childhood.  On examination, a murmur was felt to be significant.

At a VA examination in August 1977, the veteran complained of pain in the incision area with exertion.  There was also occasional chest pain.  The diagnosis was residuals of atrial septal defect repair.  

A VA hospitalization summary, dated in September 1977, indicated that X-rays of the veteran's chest showed an enlarged pulmonary artery.

In a September 1977 rating decision, the RO denied service connection for a heart disorder finding that the Veteran's disability was congenital in nature and had not been aggravated during service.  The Veteran did not appeal this decision.  

In a September 1977 rating decision, the RO denied service connection for a heart disorder finding that the veteran's disability was congenital in nature and had not been aggravated during service.  

Records from Norwood Hospital, dated from February 1981 to June 1986 indicate that the veteran was seen for various complaints.  A discharge summary indicated that she was hospitalized from February 25, 1981 to March 4, 1981, for a Caesarean section.  Clinical evaluation at the time showed a Grade II/VI systolic, ejection murmur.  There was no jugular venous distention.  A June 1986 summary showed that her complaints included dyspnea, palpitations, and chest pain with exertion.  There were previous episodes of pleural pericarditis, the first occurring apparently after an episode of pneumonia following cardiac surgery.  The last episode of supraventricular tachycardia had occurred in April 1985.  The diagnoses were questionable pericarditis, history of atrial septal defect repair, and history of supraventricular tachycardia.  An echocardiogram report in June 1986 was interpreted as showing right ventricular hypertrophy with possible right ventricle volume overload although the septal motion may have related to post cardiac surgery, and possible small residual interatrial defect.  

In an April 1989 statement, Michael Higgins, M.D., indicated that he had treated the veteran.  She had a history of supraventricular tachycardia.  Recent physical examination and laboratory testing had been within normal limits.  

Records from Cape Cod Hospital, dated in August 1994, indicated that the veteran's history included an arrhythmia.  She related that she had done well until May 1993, when she experienced prolonged arrhythmia and received emergency care.  Several months prior to hospitalization, she started to notice increasingly frequent symptoms of chest discomfort.  Chest x-rays showed borderline cardiomegaly without evidence of congestive heart failure, infiltrate, or effusion.  

A July 1995 Social Security Administration (SSA) decision indicated that the veteran had been awarded disability benefits.  The primary diagnosis was affective disorder; a secondary diagnosis was congenital anomalies of the heart.  Medical records associated with the file from that claim were duplicative of those already in the claims folder.  

In an August 1995 statement, R.B.Z., MD, a private physician, related that the Veteran had been his patient since September 1993.  She carried a history of an atrial septal defect which had been repaired during her military service.  She had a chest pain syndrome that did not appear to be ischemic, but rather musculoskeletal, and it was likely related to her surgery.  She also had problems with likely tachy brady, sick sinus syndrome, and evidence of atrial tachycardia in the form of paroxysmal atrial fibrillation.  Symptoms were also highly suggestive of bradycardia.  He added that it was possible that permanent pacing might be required. 

In an October 1995 statement, the Veteran reported that she had entered service in 1972 in excellent condition with no heart problems.  It was her belief that her current heart problems resulted from the surgery in service.  She indicated that she had walking pneumonia and fluid around the heart in October 1975.  She believed that her heart may have been damaged when she was sent home from Walter Reed Hospital in this condition. 

In a January 1996 statement, Dr. R.B.Z. reported that the Veteran had recently been documented to have sick sinus syndrome with bradycardia/tachycardia and atrial fibrillation.  He concluded that these findings were almost certainly related to the closure of the atrial septal defect performed in 1975.  He further opined that the likelihood of atrial dysrhythmia in a person with atrial septal defect, with or without repair, was extremely high over the years to come; and that this information could be verified by medical and surgical literature regarding congenital heart disease in adults. 

At a VA examination in December 1996, the physician noted that it was unclear whether the atrial septal defect repair in 1975 was primum or secundum, but it was presumably primum.  A Thallium stress test performed in 1994, was negative for ischemia.  The diagnosis was status post atrial septal defect repair in 1975.  There was also paroxysmal atrial failure.  This may have been associated with the atrial septal defect independent of the surgery.  The examiner concluded that there was no clear evidence that this condition had been aggravated by surgery, and that it was not clear that chest pain syndrome was related to surgery.  This conclusion was based on a review of the claims file.

In an August 1997 statement, Dr. R.B.Z. again related that the Veteran had chest pain syndrome that did not appear to be ischemic, though musculoskeletal, and was likely related to surgery.  She also had problems with what was likely tachy brady, sick sinus syndrome and paroxysmal atrial fibrillation.  Permanent pacing might be required.  The Veteran had not manifested evidence of recurrent flow through the atrial septal defect.  She required clinical follow-up on a relatively frequent basis. 

At a personal hearing before a hearing officer at the RO in October 1997, the Veteran testified that she had been diagnosed with a heart murmur as a teenager, but she had not received medication or treatment.  She had experienced fatigue, lightheadedness, and dizziness at times.  On the 1975 separation examination, bleeding from a heart valve that flowed into the lungs was noted.  She elected to have surgery as she had been given a life expectancy of 28 years if surgery was not performed.  She further testified that she could not recall whether anyone had told her that her current heart problems were related to the heart murmur prior to service.  During treatment over the past five years at Cape Cod Hospital, an ablation of a defective part of the heart had been discussed.  Use of a pacemaker was also a possibility.  It was her opinion that her heart problem had been missed when she entered service and the rigors of basic training aggravated her heart disability to the point where immediate surgery was needed. 

Records from Cape Cod Hospital, dated from May 1997 to December 1999, indicate that the veteran was seen for emergency care on various occasions.  She was hospitalized from May 24-28, 1997 for paroxysmal atrial fibrillation and possible sick sinus syndrome.  In September 1998, she complained of recurrent atrial fibrillation and some chest tightness.  It was noted she had a long history of atypical chest pain, paroxysmal atrial fibrillation, and atrial septal defect repair.  Physical examination revealed a rapid, irregular heart beat.  An EKG showed atrial fibrillation with moderate ventricular response.  A chest X-ray was unremarkable.  She was treated with medications and a subsequent EKG showed a normal sinus rhythm with ST depressions in the anterior precordial leads, unchanged from prior EKG's.  A chest X-ray in February 1999 showed mild cardiac enlargement with mild pulmonary vascular congestion.  There was no evidence of frank congestive heart failure.  She denied a history of coronary artery disease, but indicated that she carried a diagnosis of atrial fibrillation.  She had had a normal thallium stress test one year prior.  The assessment was pleurisy.  In October 1999, she was seen for a choking incident with musculoskeletal chest pain.  

At a VA general medical examination in January 2000, the Veteran stated that she had a history of a heart murmur prior to service.  She denied any specific problems in the military, but since the surgery and discharge from service, she had developed further problems.  Clinical evaluation revealed that the heart was slightly irregular.  There was no murmur, rub, or gallop.  A thallium stress test revealed evidence of prior infarction and ischemia.  She achieved a maximum MET of 7.0.  The diagnoses included status post atrial septal defect repair; atrial fibrillation; and a history of tachycardia. 

At a VA examination in May 2000, it was noted that the Veteran had a congenital atrial septal defect which was surgically repaired in service.  Since that time she had a history of recurrent episodes of paroxysmal rapid atrial fibrillation with chest pain syndrome and anxiety attacks.  During a thallium stress test in March 2000, there was no chest pain, but dyspnea developed which may have been an anginal equivalent.  An echocardiogram in April 2000, showed normal left ventricular systolic function with paroxysmal septal motion; ejection fraction was 65 percent.  There was evidence of mild right ventricular and right atrial enlargement.  There was no significant valvular heart disease.  Clinical evaluation revealed normal blood pressure.  There were no murmurs, rubs, or gallops detected.  Heart rate showed a regular sinus rhythm.  An EKG also showed a normal sinus rhythm with ST and T-wave abnormalities compatible with lateral ischemia. 

The examining physician reviewed the Veteran's claims file and commented that the Veteran's atrial septal defect was congenital and not related to service.  He questioned infarct ischemia versus diaphragmatic breast attenuation and false positive stress in the Veteran.  He agreed with Dr. R.B.Z. that recurrent atrial arrhythmias were not uncommon after atrial septal defect repair.  He also acknowledged that the Veteran had problems with chest pain syndrome, palpitations, and light-headedness which could be related to her episodes of rapid atrial fibrillation. 

In a June 2000 addendum, the physician who examined the Veteran and reviewed her claims file clarified his findings and addressed the specific questions posed by the Board in its July 1999 remand.  He noted that atrioseptal defects were the most common congenital abnormalities in adolescents and adults, and accounted for 30 percent of congenital heart disease in this age group.  He also noted that the history was characterized by progressive symptoms and atrial arrhythmias, that is, atrial fibrillation and atrial flutter.  Supraventricular arrhythmias, particularly atrial fibrillation and flutter, increase with time and may cause symptoms such as palpitations, chest pain syndrome, and light-headedness.  He indicated that the Veteran had a chest pain syndrome and an abnormal thallium study, and he was unable to exclude significant coronary artery disease.  Patients who underwent repair of atrioseptal defects do commonly manifest atrial dysrhythmias, as the Veteran does on a periodic basis. 

The physician concluded that the Veteran's atrial septal defect was congenital and it was at least as likely as not that it preexisted her entrance into service.  Furthermore, the Veteran did experience an increase in severity of her preexisting heart disability.  However, he concluded that it was indisputable that the increase in severity was due to the natural progress of the disability.  The natural history of unrepaired atrioseptal defects was a progression of atrial dysrhythmias, right ventricular dysfunction, pulmonary hypertension, cardiac failure, and signs and symptoms of decompensation.  Even repaired atrioseptal defects continued to demonstrate an increase in the incidence of atrial dysrhythmias, atrial fibrillation, and atrial flutter over time.  But the patients typically lived longer and did not develop pulmonary hypertension after repair. 

In February 2001, the Board, in denying the reopened claim for service connection, found that the Veteran's heart disorder (residuals of the atrial septal defect which was repaired in service) was a pre-existing congenital condition, and that while it was at least as likely as not that the congenital defect increased in severity during service, such increase was due to the natural progression of the disorder, and as such, was not aggravated by service.  It was further held that it was indisputable that the residuals of the atrial septal defect repaired in service were due to the natural progression of the condition; that the in-service repair was ameliorative, and that the medical evidence did not indicate that the Veteran had any other heart condition that was either incurred or aggravated by service, or was manifested within one year of the Veteran's discharge from service.  The Veteran did not appeal the February 2001 Board decision to the Court.  As such it is final.  38 U.S.C.A. § 7104.

The Veteran sought to reopen her service connection claim for a heart disorder in August 2008.  See VA Form 21-4138.  As part of her claim, the Veteran denied having had a pre-existing heart disorder.  

After the August 2008 application to reopen the Veteran's claim, and several years after the Board's February 2001 final denial of this matter, additional pertinent evidence associated with the Veteran's claims folder includes a November 2007 VA cardiology note, which includes a diagnosis of long history of atrial fibrillation and increasing frequency of near-syncopal episodes.  

A March 2009 letter from a VA clinical cardiac electrophysiologist, M.R.R., M.D., noted that the Veteran presently reported continuing symptoms consistent with paroxysmal atrial fibrillation and atrial flutter.  He also noted that he had been treating the Veteran since November 2007, and that the Veteran had long-standing problems associated with atrial fibrillation and atrial flutter.  He added that the atrial fibrillation and atrial flutter were clearly related to her history of atrial septal defect, which, according to the Veteran, was diagnosed near the end of her period of active duty.  The physician also noted that particular kinds of physical activity can certainly increase or decrease the amount of shunting, affecting the likelihood of symptoms associated with an atrial septic defect, a congenital condition.  While acknowledging that he did not have access to the Veteran's "remote medical records," and that therefore he could therefore only speculate, he opined that it was "possible" that the Veteran's time in the military "worsened this condition."  He added that while it was "also possible" that the medical consequences of the Veteran's atrial septal defect were inevitable, it was "difficult to rule out the possibility that her time in service accelerated the process."  

Also, as mentioned above, the Veteran provided testimony at a hearing before the undersigned in June 2012.  It was argued by her representative that the March 2009 letter from Dr. M.R.R. indicated that the heart-related problems suffered by the Veteran in the military continued to the present.  See page four of hearing transcript (transcript).  The Veteran testified that she had no heart-related problems before her service entry, and first noticed problems associated with shortness of breath towards the conclusion of her active duty.  See page six of transcript.  To this, she testified that no murmur or any other heart-related disorder was observed in the course of her service entrance medical examination, and that she did not have any problems completing boot camp or any other physical training during service.  See page seven of transcript.  Thereafter, in the course of her discharge physical examination, added the Veteran, it was discovered that she had an atrial septal defect.  Id.  It was added that doctors had informed the Veteran that the 1975 surgery led to the development of additional problems.  See page 12 of transcript.  

As the previous final February 2001 denial of service connection was premised on a finding that, in part, it was "indisputable" that the residuals of the atrial septal defect which underwent repair in service were the "natural progression of the condition," for evidence to be new and material (i.e., relating to unestablished facts necessary to substantiate the claim and raising a reasonable possibility of substantiating the claim), the evidence would have to relate to a finding that the increase in the severity of the Veteran's congenital atrial septal defect in service was, in essence, not due to the natural progression of the condition.  See Shade, at 120.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the Board's February 2001 denial, as well as the complex medical evidence which was at the disposal of the Board in, and after, February 2001, and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a heart disorder.  The evidence associated with the record after February 2001 is certainly new, in that it was not previously of record.  The Board also finds that the statements and medical findings presented by the VA physician, Dr. M.R.R., in March 2009, in which it was asserted that the Veteran's military service "worsened" her atrial septal defect is material because this statement, and the underlying argument presented, raises a reasonably possibility, as explained below, of substantiating the claim.  The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, is related to unestablished facts of providing for a possible finding that the Veteran's atrial septal defect residuals were aggravated by service, as opposed to due to the natural progress of the disease.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a heart disorder.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for a heart disorder, the appeal is granted to this extent only.


REMAND

The reopening of the claim of service connection for a heart disorder triggers certain duty to assist provisions of the VCAA, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

The medical record includes information pertaining to the Veteran's currently-claimed heart disorder.  As noted, the Veteran has asserted that her congenital atrial septal defect was "worsened" by her military service, as opposed to being due to the natural progression of the condition.  The medical evidence now of record seems to include conflicting answers to this complex medical question.

Ascertaining whether the Veteran currently has a heart disorder which was related to her active military service is best resolved by obtaining a competent medical opinion.  Under the VCAA, VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  


In view of the foregoing, this matter is REMANDED to the RO for the following:

1.  The RO/AMC should arrange for the Veteran's complete claims file, to include her service treatment records and all post service medical evidence (both VA and private) be reviewed by an appropriate VA medical professional to determine the etiology of her heart disorder.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review the entire claims folder, and render medical opinions as to the following:

A.  Is it at least as likely as not that the Veteran has a heart disorder which was incurred in her active military service?

B.  Is it at least as likely as not that the Veteran experienced an increase in severity of a pre-existing heart disorder from the time of service entrance to the time of service discharge?

C.  If the response to question "B" is yes, is it INDISPUTABLE that the increase in severity during service of the pre-existing heart disorder was due to the natural progress of the disorder, or is it at least as likely as not that that chest pain syndrome, sick sinus syndrome with bradycardia/tachycardia, or atrial fibrillation (as reported by Dr. R.B.Z. in statements of record); paroxysmal atrial fibrillation, atrial flutter, or atrial arrhythmias (as reported by Dr. M.R.R.); and/or frequent near-syncopal episodes (see November 2007 VA cardiology note) are current manifestations of an increase in disability during service that was INDISPUTABLY not due to the natural progress of the conditions?  

A clear rationale for all opinions would be helpful - including notations to specifically-identified facts and medical principles (i.e., what particular medical records, other evidence were considered) - and of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions, and reconcile his/her opinions with the March 2009 opinion of Dr. M.R.R..  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), review of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action has not been undertaken or is deficient in any manner, the RO/AMC must take appropriate corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of all indicated development, the RO/AMC should readjudicate the issue on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC which includes a summary of any additional evidence received, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


